DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS forms filed on September 21, 2020 and October 16, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of each of the aforementioned IDS forms.  It is noted that a citation on each of pages 6 and 8 of the September 21, 2020 filed IDS is lined through on the signed copy thereof, because each of those citations is listed twice on the IDS.  It is also noted that a minor correction to a document number on page 5 of the signed copy of the September 21, 2020 filed IDS has been made.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

4.	The disclosure of the prior-filed application, Application No. 61/490,737, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
With respect to claim 1, Provisional Application No. 61/490,737 fails to provide adequate support for the “outlet biasing portion” being “connected to the outlet end of the flexible tube”; “a sprinkler body connected to the outlet biasing portion”, with the sprinkler body having the “outlet orifice”; “an outlet seal assembly configured to seal the outlet orifice of the sprinkler body”; and “the outlet seal assembly” being “released from the outlet orifice of the sprinkler body”.  More specifically, regarding the outlet biasing portion being connected to the outlet end of the flexible tube recitations, while it can be said that “spring 7” shown in the provisional application drawings is connected to an outlet end of “rod 5” (i.e. the “flexible linkage”), nothing from the provisional drawings necessarily shows this spring element being connected to the outlet end of “hose 4”.  Regarding the sprinkler body connected to the outlet biasing portion, with the sprinkler body having the outlet orifice recitations, the provisional application drawings do not show anything which can be construed as a “sprinkler body”.  Only a “sprinkler orifice 10” and a “glass bulb 9” are noted in the provisional drawings, and these elements are not shown in conjunction with any type of “sprinkler body” which necessarily defines the “outlet orifice”.  Regarding the outlet seal assembly configured to seal the outlet orifice of the sprinkler body recitations, the provisional application drawings do not show any type of seal assembly.  Again, 
With respect to claim 3, Provisional Application No. 61/490,737 fails to provide adequate support for the “outlet seal assembly” including “(a) an outlet seal configured to seal the outlet orifice”; the thermally responsive element being “configured to hold the outlet seal in the outlet orifice prior to failing”; and “the outlet seal” being “released from the outlet orifice” when the thermally responsive element fails.  More specifically, these limitations are not supported by the provisional application essentially due to the same deficiencies regarding the “outlet seal assembly” relative to the “outlet orifice” discussed above with respect to claim 1, particularly since no “outlet seal” element or elements is/are clearly shown or described in the provisional application.
Accordingly, claims 1-3 are not entitled to the benefit of this prior application.

5.	The disclosure of the prior-filed application, Application No. 61/496,347, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
  With respect to claim 1, Provisional Application No. 61/496,347 fails to provide adequate support for the “outlet biasing portion” being “connected to the outlet end of the flexible tube”; “a sprinkler body connected to the outlet biasing portion”, with the sprinkler body having the “outlet orifice”; “an outlet seal assembly configured to seal the outlet orifice of the sprinkler body”; and “the outlet seal assembly” being “released from the outlet orifice of the 

Accordingly, claims 1-3 are not entitled to the benefit of this prior application.

6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

    With respect to claim 1, neither of the aforementioned non-provisional applications provides adequate support for the “outlet biasing portion” being “connected to the outlet end of the flexible tube”.  More specifically, regarding the outlet biasing portion being connected to the outlet end of the flexible tube recitations, while it can be said that “bias member / torsion spring 66”, shown in Fig. 1 of each of the non-provisional application drawings, and described in the corresponding non-provisional application specifications, is connected to an outlet end of “flexible link 56” (i.e. the “flexible linkage”), nothing from the aforementioned non-provisional application drawings or non-provisional application specifications necessarily supports that this bias member / spring element is connected to the outlet end of “flexible conduit 14”.  
Accordingly, claims 1-3 are not entitled to the benefit of these prior applications, and thus the earliest effective filing date of the instant application is the actual filing date (09/08/2020) of the instant application.

7.	The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time -
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is:  
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or  

(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
 	The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, as discussed above in paragraphs 4-6 of the instant Office action, claims 1-3 are not supported by any such earlier application.   
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.

Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature wherein the “outlet biasing portion” is “connected to the outlet end of the flexible tube”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
9.	The disclosure is objected to because of the following informalities:  Paragraph [0011] refers to drawing “FIG. 6”, however the paragraph describes what is shown in FIG. 7.  
Appropriate correction is required.

10.	The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The following claim terms do not have proper antecedent basis in the application specification:
“inlet”
“inlet orifice”
“inlet seal assembly”
“inlet release unit”
“flexible tube”
“inlet end” of the “flexible tube”
“outlet end” of the “flexible tube”
“flexible linkage”
“inlet end” of the “flexible linkage”
“outlet end” of the “flexible linkage”
“outlet biasing portion”
“sprinkler body”
“outlet orifice”
“outlet seal assembly”
“outlet seal”
“thermally responsive element”

Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  “inlet seal assembly”, “inlet release unit”, “outlet biasing portion” and “outlet seal assembly” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim limitation “inlet seal assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The scope of the claim is thus indefinite because the metes and bounds cannot be ascertained, absent such structure being clearly set forth in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Further, as to claim 1, the claim limitation “outlet biasing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The scope of the claim is thus indefinite because the metes and bounds cannot be ascertained, absent such structure being clearly set forth in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Moreover, as to claim 1, the claim limitation “outlet seal assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The scope of the claim is thus indefinite because the metes and bounds cannot be ascertained, absent such structure being clearly set forth in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



(a)        Amend the claim so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Polan, US Patent Application Publication No. 2019/0336804.
As to claim 1, Polan (see Figs. 1-7) shows a flexible dry fire protection sprinkler (100) comprising: (A) an inlet (1) having an inlet orifice (12); (B) an inlet seal assembly (13) configured to seal the inlet orifice; (C) an inlet release unit (see Abstract and claim 1) configured to release the inlet seal assembly; (D) a flexible tube (3) having an inlet end (6) connected to the inlet release unit, and an outlet end (7); (E) a flexible linkage (10) extending through the flexible tube, and having an inlet end (see paragraph [0033]) connected to the inlet release unit, and an outlet end (see again, paragraph [0033]); (F) an outlet biasing portion (5) connected to the outlet end of the flexible tube and to the outlet end of the flexible linkage, and configured to displace the outlet end of the flexible linkage upon activation of the flexible dry fire protection sprinkler; (G) a sprinkler body (50) connected to the outlet biasing portion, the sprinkler body having an outlet orifice (54); and (H) an outlet seal assembly (see paragraph [0007] and claim 1) configured to seal the outlet orifice of the sprinkler body until ambient temperature reaches a predetermined temperature, wherein, when the ambient temperature reaches the predetermined temperature, the outlet seal assembly is released from the outlet orifice of the sprinkler body, and the outlet biasing portion displaces the flexible linkage in an outlet direction from a first position 
As to claim 2, Polan discloses that bending of the flexible tube causes bending of the flexible linkage (see claim 2).
As to claim 3, Polan shows and describes that the outlet seal assembly includes: (a) an outlet seal (53) configured to seal the outlet orifice; and (b) a thermally responsive element (56) configured to hold the outlet seal in the outlet orifice prior to failing, and configured to fail at the predetermined temperature, wherein, when the thermally responsive element fails, the outlet seal is released from the outlet orifice, thereby activating the flexible dry fire protection sprinkler.

Interference
18.	It appears that the applicant has suggested an interference with US Patent No. 10,933,267 pursuant to 37 CFR 41.202(a) in a communication filed October 16, 2020.  If applicant is suggesting an interference, there needs to be compliance with 37 CFR 41.202.
Applicant failed to (1) identify all claims the applicant believes interfere, and/or (2) propose one or more counts, and/or (3) show how the claims correspond to one or more counts.  See 37 CFR 41.202(a)(2) and MPEP § 2304.02(b).
Applicant failed to provide a claim chart comparing at least one claim of each party corresponding to the count.  See 37 CFR 41.202(a)(3) and MPEP § 2304.02(c).
Applicant failed to provide a detailed explanation as to why applicant will prevail on priority.  See 37 CFR 41.202(a)(4), (a)(6), (d) and MPEP § 2304.02(c).
In reply to this Office action, applicant must provide the above information as required by 37 CFR 41.202.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752